Citation Nr: 1534492	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-34 179A	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable (CUE) in the January 27, 1976, Board of Veterans' Appeals (Board) decision, which denied entitlement to service connection for a psychiatric disorder.

2. Whether there was CUE in the March 19, 1986, Board decision, which denied entitlement to service connection for an acquired psychiatric disorder.

3. Whether there was CUE in the March 2, 1987, Board decision, which denied entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The moving party is a veteran who had active service from September 1973 to June 1974.

These matters come before the Board as original actions on the motions of the moving party to reverse or revise, on the basis of CUE, various Board decisions.  The undersigned Veterans Law Judge did not participate in any of the previous Board decisions.  See 38 C.F.R. § 20.1405(a).


FINDINGS OF FACT

1. The Board's January 27, 1976, decision did not incorrectly report the facts or misapply the statutory and regulatory provisions extant at that time by finding that the Veteran's schizophrenia existed prior to service and was not aggravated therein.

2. The Veteran has failed to alleged that the facts as they were known at the time of the March 1986 Board decision were not before the Board, or that the Board incorrectly applied the extant statutory and regulatory provisions at that time, nor has he asserted how, but for any alleged error, the outcome of the decision would have been different.

3. The Veteran has failed to alleged that the facts as they were known at the time of the March 1987 Board decision were not before the Board, or that the Board incorrectly applied the extant statutory and regulatory provisions at that time, nor has he asserted how, but for any alleged error, the outcome of the decision would have been different.


CONCLUSIONS OF LAW

1. The January 27, 1976, Board decision did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).

2. The March 19, 1986, Board decision did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).

3. The March 2, 1987, Board decision did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1100(a).  All final Board decisions are subject to revision on the basis of CUE, unless the issue was decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409(c), a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  See King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different if the fact would have been considered.  See id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  See id. at 442.

Examples of situations that are not CUE including (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411(a). 

January 1976 Board Decision

Turning now to the law in effect at the time of the January 1976 Board decision, under 38 U.S.C. § 310 (1976), for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in service during a period of war, the U.S. will pay to any veteran compensation.  No compensation shall be paid if the disability is the result of the veteran's own willful misconduct.

Under 38 U.S.C. § 353 (1976), a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Under 38 U.S.C. § 602 (1976), any veteran of the Vietnam era who developed an active psychosis (1) within two years after his discharge or release from service, and (2) before the expiration of two years following termination of the Vietnam era, shall be deemed to have incurred such disability in active service.

Under 38 C.F.R. § 3.304(b) (1976), a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  

The provisions of 38 C.F.R. § 3.304(b) (1976) related that a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with such regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and affect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b) (1976).

Under 38 C.F.R. § 3.306 (1976), for war service, clear and unmistakable evidence (obvious or manifest) was required to rebut the presumption of aggravation where the preserve disability underwent an increase in severity during service.  This included medical facts and principles which may be considered to determine whether the increase was due to the natural progress of the condition.  Aggravation may not be concede where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.

In addition, for peacetime service, the specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to miliary service.  Consideration will be given to the circumstance, conditions and hardships of service.  38 C.F.R. § 3.306 (b) and (c) (1976).

Turning now to the merits of the case, as a threshold matter, the arguments advanced by the claimant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board points out that he filed this motion pro se.  Although CUE motions must be pled specifically, a pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Accordingly, the Board will proceed with an analysis of the claimant's CUE motion.

As a further preliminary matter, the record appears to be complete, so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e).  Moreover, the Veteran was sent notice in May 2015 informing him that the Board had docketed his motion.  The letter also directed him to those parts of Title 38 and the rules related to CUE motions.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C. 5107(a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411(d). 

In support of the CUE motion, the Veteran is not alleging that the incorrect facts were before the Board.  Rather, he argues that the Board misapplied the correct facts to the applicable statutory provisions. He set forth his argument in greatest detail in an October 2014 written statement.  

He argued that the denial of the claim in January 1976 was improper because (1) the Board misapplied 38 C.F.R. § 3.304(b) in finding that the presumption of soundness was rebutted; (2) the Board applied 38 C.F.R. § 3.306(c) instead of 38 C.F.R. § 3.306(b) in determining that any increase in the disability was due to the natural progress of the disease; and (3) the Board failed to apply 38 U.S.C.A. § 602, which awards presumptive service connection for psychoses that are manifest within two years of separation.

Essentially, the Veteran maintains that the Board improperly denied the claim because the Board did not use the right standard for rebutting the presumption of soundness and, even if the presumption is rebutted, the Board failed to apply the right standard for showing that any increase in the disease was due to the natural progress.

The Board denied the claim in January 1976 based on a finding that a psychotic disorder was a condition often characterized by exacerbations and remissions.  The evidence showed that the Veteran experienced a psychotic episode prior to service, which had been manifested by delusions, confusion, and amnesia.  Because of this, he had been acquitted of a homicide charge by reason of insanity.  He had been in a prison psychiatric facility as well as a state hospital with paranoid schizophrenia.  The Board concluded that his condition was obviously in a state of remission when he was psychiatrically examined for service.  

During service, he again experienced paranoia and delusions, and the diagnosis was again of paranoid schizophrenia.  Improvement was noted during service treatment.  The Board concluded, based upon the record, that the Veteran experienced an exacerbation of his pre-service psychiatric disorder, but there was no increase during service in the basic level of disability which existed prior thereto.  This was based upon the data furnished at entrance into service and clinical data developed during service hospitalization.

In conclusion, the 1976 Board decision, which included a medical member as a signatory, found that the Veteran was extensively hospitalized prior to service and treated for paranoid schizophrenia.  It improved with treatment, and he was found acceptable for service.  During service, he experienced an exacerbation of the paranoid schizophrenia, which again improved with treatment.  During service, there was no demonstrable increase in the basic level of psychiatric disability that existed prior to service.  The Board cited 38 U.S.C.A. §§ 310, 353 and 38 C.F.R. § 3.306.

The Board now finds that the January 1976 Board decision did not misapply the applicable statutory and regulatory provisions cited by the Veteran.  The Board will evaluate the Veteran's contentions one at a time.

First, the Veteran contends that the Board misapplied 38 C.F.R. § 3.304(b) regarding the presumption of soundness and that it was rebutted.  The Veteran points out that he was found psychiatrically normal on examination at entry into service.  In addition, he contends that, while it was clear that he had paranoid schizophrenia in 1970, it did not exist in 1973, and he was sound at entry.  He indicated that he recovered from the 1970 acute illness.  He then stated that it was "debatable" whether he was free from psychosis at entry into service.

In the January 1976 decision, the Board acknowledged that the Veteran was in a state of remission from his paranoid schizophrenia when psychiatrically examined for service.  However, it concluded that a psychotic disorder was a condition often characterized by exacerbations and remissions.  As such, the Board found that the Veteran's paranoid schizophrenia preexisted service.

The Board did not commit error in finding that paranoid schizophrenia existed prior to service.  While the Veteran disagrees with how the evidence was weighed in determining whether paranoid schizophrenia existed prior to service, that disagreement does not rise to the level of CUE.  Furthermore, even he acknowledged that it was "debatable" whether he was free from psychosis at entry into service.  

Whether he was in a period of remission or whether his 1970 psychotic manifestations were acute and had resolved, the Board's January 1976 decision explains the evidence used to conclude that paranoid schizophrenia preexisted service.  The Veteran does not dispute this evidence, nor does he indicate that the only conclusion that could be drawn was that his 1970 manifestation of paranoid schizophrenia was acute.  Therefore, what he is arguing is not CUE, as he does not allege or point out that a conclusion that his paranoid schizophrenia existed prior to service was one to which reasonable minds could not differ.

The Board acknowledges that the 1976 Board decision did not use the phrases "presumption of soundness" or "clear and unmistakable" and did not cite 38 C.F.R. § 3.304(b) or its language in the decision.  The Board concluded that the Veteran's paranoid schizophrenia preexisted service without citation or reference to this language or evidentiary standard.  This appears to have been an error.  

However, even assuming that there was any error on the Board's part in not addressing this matter directly, it is not clear that the outcome would undoubtedly have been different.  It is clear from the Board's January 1976 decision that the Board concluded that the Veteran's paranoid schizophrenia existed prior to service.  There is no language in that decision or evidence of record at that time to suggest that the Board would have concluded otherwise if it had correctly applied 38 C.F.R. § 3.304(b).  

The Board correctly reported that the Veteran was in remission when examined for entry into service, appearing to explain why he was noted to be "normal" at that time.  The Board then explained that a psychotic disorder was often characterized by exacerbations and remissions.  The Board obviously concluded that the Veteran's paranoid schizophrenia existed prior to service.  While it appears that 38 C.F.R. § 3.304(b) may not have been applied in drawing this conclusion, the Veteran has not provided any evidence suggesting that the outcome would have been manifestly different but for this error.  

He alleges that it is "debatable" whether his psychosis resolved prior to service.  However, he draws this conclusion based on his own opinion and citations to a book on the subject.  His reasoning and arguments are not based upon the evidence of record at that time, which documented his pre-service and in-service psychotic episodes and treatment.  Instead, he references a book on schizophrenia and offers his own opinion that it was "debatable" that his paranoid schizophrenia was still present when he entered service.  This evidence was not a part of the record at the time of the January 1976 Board decision.  Therefore, he has not shown how the outcome of the January 1976 Board decision would have been manifestly different if 38 C.F.R. § 3.304(b) had been expressly applied.

Second, the Veteran alleged that the Board applied 38 C.F.R. § 3.306(c) instead of 38 C.F.R. § 3.306(b) in finding that his disorder was not aggravated by service.  The Board agrees that 38 C.F.R. § 3.306(b) was the appropriate application in this case since he had wartime service.  The Board correctly cited the statutory language for wartime veterans in the January 1976 decision.  However, there was no misapplication of 38 C.F.R. § 3.306, because the 1976 Board concluded that there was no increase in the basic level of the Veteran's disability during service.  

Under 38 C.F.R. § 3.306(b), clear and unmistakable evidence is only needed to rebut the presumption of aggravation where there was an increase in the disability during service.  In the January 1976 decision, the Board found that there was no increase in the basic level of disability during service.  As such, clear and unmistakable evidence was not needed to rebut the presumption of aggravation.  

While this was not a part of the Veteran's contentions, the Board notes that the January 1976 decision referenced the pre-service psychotic episode and improvement following treatment along with the in-service episode and similar response to treatment to support the 1976 Board's finding that the basic disability did not increase in severity during service.  As such, his allegation that the 1976 Board improperly applied 38 C.F.R. § 3.306(c) is not CUE, because the Board did not need to apply 38 C.F.R. § 3.306(c), since it found no increase in the disability during service.

Finally, the Veteran alleges that the Board failed to apply 38 U.S.C.A. § 602, which indicated that psychosis, of which paranoid schizophrenia is one, should be presumptively subject to service connection if it was first manifested within two years of separation and within two years following the termination of the Vietnam era.  He contends that his 1970 manifestation of paranoid schizophrenia was acute and had resolved prior to his enlistment.  Therefore, his manifestation during and shortly after service should be subject to service connection.  

However, the Veteran provided no argument as to how, in light of the conclusions contained in the January 1976 decision that paranoid schizophrenia existed prior to service, the outcome would have been manifestly different.  As noted above, the 1976 Board found that the Veteran's paranoid schizophrenia existed prior to service, a finding that is not CUE.  Therefore, 38 U.S.C.A. § 602 was inapplicable in this case, and the Board did not err in failing to apply it in the January 1976 decision.

In summary, the Board finds that the Board's January 1976 determination did not incorrectly apply the law in finding that the Veteran's paranoid schizophrenia existed prior to service and underwent no increase in the basic level of disability during service.

Even assuming that there was any error on the Board's part, it is not clear that the outcome would undoubtedly have been different.  In this regard, the evidence of record before the Board in January 1976 included the service entrance examination showing that the Veteran was psychiatrically normal.  However, it is not undebatable that the rest of the evidence is not clear and unmistakable evidence that paranoid schizophrenia existed prior to service, even in light of this normal examination.  None of the other evidence referenced by the Veteran in his contentions, which includes his own opinion and references to a book on schizophrenia, were of record at the time of the January 1976 Board decision.

The entrance examination does not undebatably show that the Board erred in finding that the paranoid schizophrenia preexisted service, even if the Board did not specify that the evidence in support of prior existence was "clear and unmistakable."

As a final matter, it is not undebatable that the outcome would have been different if the Board had expressly applied the "clear and unmistakable" standard in rebutting the presumption of soundness in the January 1976 decision.  The Veteran has pointed to no evidence that was then of record, other than the entrance examination report, to support his contentions.  The entrance examination report was described and acknowledged by the Board in the January 1976 decision, and it was concluded that it represented a period of remission of the Veteran's paranoid schizophrenia, based upon his pre-service diagnosis and treatment as well as the medical board report from service.  

This is a reasonable interpretation of the evidence and law at that time, and the Veteran has not put forth any argument as to why the outcome would have been manifestly different had the Board applied the correct standard for rebutting the presumption of soundness.  As such, it is not absolutely certain that this would have resulted in a grant of benefits.  

In summary, it is not undebatable that the Board incorrectly applied statutes or regulations in the January 1976 decision.  Even assuming an error had been made, it is also not undebatable that the claimant would have been granted the benefit sought had any error not been made.  For these reasons, the Veteran's motion is insufficient to sustain a finding that there was CUE in the January 1976 Board decision.  As such, the motion for revision of the January 1976 Board decision is denied.


March 1986 Board Decision

In his October 2014 motion, the Veteran failed to identify any specific error of fact or law as required by 38 C.F.R. § 20.1404(b).  He made a general allegation that the Board's March 1986 decision should be considered to have been made on the basis of CUE, as it "subsumed" the Board's previous January 1976 decision, for which he has filed a valid allegation of CUE and which is addressed above.  

Regarding the March 1986 Board decision, he made no specific contentions of CUE and did not allege any error of fact or law.  Such errors were also alleged with regard to the Board's January 1976 decision, and those allegations are addressed above.  Because the motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.

March 1987 Board Decision

In his October 2014 motion, the Veteran failed to identity any specific error of fact or law in the March 1987 Board decision as required by 38 C.F.R. § 20.1404(b).  He made a general allegation that the Board's March 1987 decision should be considered to have been made on the basis of CUE, as it "subsumed" the Board's previous January 1976 decision, for which he has filed a valid allegation of CUE and which is addressed above.  

Regarding the March 1987 Board decision, he made no specific contentions of CUE and did not allege any error of fact or law.  As are addressed above, such errors were alleged with regard to the Board's January 1976 decision, and those allegations have been addressed.  Because the motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2014), the motion is dismissed without prejudice.

Finally, with respect to all three issues, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). In this case, VA does not have a duty to notify or assist because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further due process is required.


ORDER

The motion for revision of the January 27, 1976, Board decision on the basis of CUE is denied.

The motion for revision of the March 19, 1986, Board decision on the basis of CUE is denied.

The motion for revision of the March 2, 1987, Board decision on the basis of CUE is denied.



                       ____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



